ACCEPTED
                                                                                                  01-14-003020-CR
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                             9/28/2015 12:05:26 PM
                                                                                             CHRISTOPHER PRINE
                                                                                                            CLERK

                                     No. 01-14-00320-CR
                           _____________________________________
                                                FILED IN
          IN THE FIRST COURT OF APPEALS OF1stTCOURT
                                               EXAS OF APPEALS
                           _____________________________________      HOUSTON, TEXAS
                                                                   9/28/2015 12:05:26 PM
                        APPEAL FROM THE 183 DISTRICT COURT OF TEXASCHRISTOPHER A. PRINE
                                           RD

                                                                            Clerk
                                     FOR HARRIS COUNTY
                                     CAUSE NO. 1382166
                           _____________________________________

                                   Eric Lynn Baumgart
                                         Appellant

                                          VERSUS


                                    The State of Texas
                                          Appellee
                           _____________________________________

                      MOTION TO SUBSTITUTE COUNSEL
                           _____________________________________


                                                Respectfully submitted by:

                                                Michael D. Gillespie
                                                Texas Bar Card No. 07926500
                                                226 Sheldon Road
                                                Channelview, Texas 77530
                                                Tel. 281-457-9999
                                                Fax. 281-457-0990

                                                Attorney for:
                                                Eric Lynn Baumgart
                                                Appellant




Motion to Substitute Counsel
1 Texas COA:01-14-00320-CR                                              | Page 1 of 3
TO THE HONORABLE COURT OF APPEALS OF TEXAS:
- Justice Russell Lloyd, Justice Evelyn Keyes, and Justice Michael Massengale, presiding.


       INTO COURT COMES, ERIC LYNN BAUMGART, the Appellant, through the

undersigned Attorney and files this Motion for a Rehearing pursuant to Tex. R. App. P. 49.1 and

would respectfully show the Court as follows:

1.     Thomas J. Lewis was previously appointed by the Trial Court to represent Appellant in

these causes. Appellant no longer desires to be represented by Thomas J. Lewis.

2.     Michael D. Gillespie has been employed to represent Eric Lynn Baumgart in these

causes. Eric Lynn Baumgart approves this substitution, as evidenced by his signature on this

motion. This Motion is not brought for delay, but to allow Appellant to be represented by

counsel of choice.

3.     Wherefore, premises considered, Eric Lynn Baumgart prays that the Court enter an order

allowing Thomas J. Lewis to withdraw from representing Appellant and to substitute Michael D.

Gillespie as attorney of record in these causes.


                                                   Respectfully submitted by:



                                                   ____________________________________
                                                   Michael D. Gillespie
                                                   Texas Bar Card No. 07926500
                                                   226 Sheldon Road
                                                   Channelview, Texas 77530
Consented to:                                      Tel. 281-457-9999
                                                   Fax. 281-457-0990

____________________________________               Attorney for:
Eric Lynn Baumgart                                 Eric Lynn Baumgart
                                                   Appellant



Motion to Substitute Counsel
1 Texas COA:01-14-00320-CR                                                      | Page 2 of 3
                                CERTIFICATE OF SERVICE

        Pursuant to Rule 9.5(d) of the Texas Rules of Appellate Procedure, it is certified that a
true copy of these papers were served on the following parties:

       Harris County District Attorney
       Appellate Division
       1201 Franklin Street, Suite 600
       Houston, Texas 77002
       Via: Email to curry_alan@dao.hctx.net
              Email to morgan_clinton@dao.hctx.net

       Thomas J. Lewis
       Texas Bar Card No. 12308540
       1602 Washington Avenue
       Houston, Texas 77007
       Via: Email to tjlaw2@comcast.net.




                                                 ____________________________________
                                                 Michael D. Gillespie
                                                 Texas Bar Card No. 07926500




Motion to Substitute Counsel
1 Texas COA:01-14-00320-CR                                                  | Page 3 of 3